IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-80,114-03


                         IN RE HAROLD “BUD” ERIC HAM, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                   CAUSE NO. 3477-B IN THE 100TH DISTRICT COURT
                                FROM HALL COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in the 100th District Court of Hall County, that more than 35 days have elapsed, and that the

application has not yet been forwarded to this Court.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of Hall

County, is ordered to file a response, which may be made by submitting the record on such habeas

corpus application, submitting a copy of a timely filed order that designates issues to be investigated

(see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that Relator has
                                                                                                    2

not filed an application for a writ of habeas corpus in Hall County. Should the response include an

order designating issues, proof of the date the district attorney’s office was served with the habeas

application and that the 180-day time frame set out in TEX . R. APP . P. 73.4(b)(5) has not expired

shall also be submitted with the response. This application for leave to file a writ of mandamus shall

be held in abeyance until Respondent has submitted the appropriate response. Such response shall

be submitted within 30 days of the date of this order.



Filed: April 4, 2018
Do not publish